Exhibit 99.1 FOR FURTHER INFORMATION: AT TOWER FINANCIAL CORPORATION: FOR INVESTORS: FOR MEDIA: Richard R. Sawyer Michelle M. Gray Chief Financial Officer Director of Marketing 260-427-7150 260-427-7100 rick.sawyer@towerbank.net michelle.gray@towerbank.net TOWER FINANCIAL CORPORATION REPORTS SECOND QUARTER EARNINGS FORT WAYNE, INDIANA – JULY 20, 2007 – Tower Financial Corporation (NASDAQ: TOFC) today announced second quarter 2007 net income of $217,000 and diluted earnings per share of $0.05, compared with $912,000 and $0.22, respectively, for the year-ago quarter. For the first six months of 2007, net income was $394,000, or $0.09 per diluted share, compared with $1.9 million, or $0.46 per share, for the prior-year six months. Commenting upon these results, Donald F. Schenkel, Chairman and Chief Executive Officer, stated that:“While on a quarter to quarter and six month to six month comparison with 2006, these results are disappointing, it should be noted that the primary cause of our earnings decrease was almost exclusively related to our decision during the second quarter to defer further efforts to establish an Indianapolis de novo bank, and our decision to make an additional provision for possible commercial loan losses.” Noting further that total revenue, both net interest income and non-interest income, was actually substantially up, period over period from 2006, Schenkel further observed: “We believe that these management decisions were necessary to properly reflect management’s commitment to centralize our energy into growing the core business in the Fort Wayne-area marketplace, to focus that effort on building and maintaining asset quality through conservative lending practices, and, in that regard, to continually evaluate and further reserve for several existing loan relationships that, while still current and performing, are considered problem loans. Our message, however, remains positive.” Second quarter highlights include: · For the six months ending June 30, 2007, loan growth has leveled off to an annualized rate of 11.4 percent compared with FY 2006’s loan growth of 22.2 percent, reflecting management’s focus on asset quality. Commercial and residential real estate were the primary contributors to 2007 loan growth of $31.3 million year to date. As loan growth has leveled, net interest margin has also begun to move upwards, increasing two basis points over the first quarter of 2007, to 3.44 percent. A 3.52 percent net interest margin for the month of June represents the second consecutive month of margin improvement. · Core deposits increased $12.5 million, up 3.7 percent since year-end 2006, comprising 58.6 percent of total deposits at June 30, 2007. · Non-interest income remains a significant contributor to revenue, increasing 30.4 percent from the second quarter of 2006.Year to date, fee income rose 17.9 percent. Trust and brokerage fees were the primary contributors.For the second quarter of 2007, trust fees grew 19.1 percent to $0.72 million and accounted for 56.8 percent of fee income. Total assets under management by Tower Private Advisors now exceed $600 million, an increase of 19.0 percent over the year-ago level. · Asset quality has had a major impact on earnings year to date. Net loan charge-offs increased by $1.4 million, to 1.36 percent of average loans, and non-performing assets plus delinquencies reduced from $6.5 million last quarter-end to $5.7 million for the current quarter-end. As previously noted, Tower continues to prudently reserve against previously identified loan weaknesses and has further reserved for problem loans related to the borrowing relationships identified and discussed during the first quarter. · Tower Financial closed its Indianapolis loan production office this quarter and decided to defer the opening of a de novo bank. Despite receipt of new charter approval by the regulators, the decision to defer this project was prompted by a re-assessment of what management believes are currently adverse industry and market conditions affecting the Indianapolis market for de novo banks. For the six months year-to-date, net expenses associated with the opening of the office and obtaining approval for the de novo bank totaled $426,000, of which $259,000 was generated in the second quarter. · Implementation of new FDIC insurance premium assessments began this quarter, impacting recent de novo banks in particular. Due to the timing of FDIC invoicing, however, Tower was charged during the second quarter for the quarterly $100,000 first quarter fee and was also required to accrue an additional $100,000 for the current quarter. Going forward, the quarterly fee of approximately $100,000 will apply. Operating Statement Total revenue, consisting of net interest income and non-interest income, was $7.0 million for the second quarter of 2007, an increase of 15.7 percent over the $6.1 million reported for the prior-year second quarter. Year over year, net interest income grew 12.4 percent to $5.6 million, reflecting a 17.7 percent increase in average earning assets, partially offset by a 14 basis point decline in the net interest margin to 3.44 percent. The Company’s net interest margin has been improving over the course of the second quarter; on a monthly basis, the margin was 3.34 percent, 3.46 percent and 3.52 percent, respectively, for April, May and June. The improvement was largely due a lower average cost of funds, which was 4.10 percent for the first quarter of 2007, compared with 3.97 percent for the current quarter, a decline of thirteen basis points. Non-interest income remains an important component of revenue, accounting for approximately 20 percent of total revenue for the second quarter of 2007. Non-interest income for the quarter was $1.4 million, up 30.5 percent from the $1.1 million reported in the second quarter of 2006, but $100,000 below the first quarter of this year. Trust and brokerage fees contributed $718,600, up $115,100 or 19.1 percent, from the year-ago quarter. Second quarter trust fees were $127,300 lower than first quarter due to annual account fees that were collected during the first quarter, along with a one-time estate settlement fee. Tower Private Advisors currently manages $601.4 million in combined trust and brokerage assets compared with $505.5 million in combined assets a year ago, an increase of 19.0 percent. Also contributing to year-over-year fee income growth were service fees, up $79,300 or 56.2 percent, and other fees (debit cards, lockbox accounts, and ACH accounts), up $87,200 or 25.2 percent increase in other fees. The provision for loan losses was $1.5 million this quarter, up $1.0 million from the 2006 second quarter and $350,000 from the first quarter of 2007. Control of operating expenses is one of Tower’s primary goals. Non-interest expense for the second quarter of 2007 was $5.3 million, a relatively modest $141,000, or 2.7 percent increase, from the $5.2 million reported for the linked quarter, and a 22.1 percent increase over the $4.3 million reported for the prior-year second quarter. Excluding one-time expenses related to the closing of the Indianapolis loan production office of $100,000 and the $100,000 FDIC insurance expense for the first quarter, second quarter non-interest expense would have been $5.1 million, a decline of $160,000 from the first quarter. Going forward, Tower will save approximately $50,000 per month without the expense of the Indianapolis office. Salaries and benefits expense was stable from the previous quarter.The head count for the quarter was only one full-time equivalent employee higher than the first quarter, but approximately 25 FTEs higher than second quarter of last year. The efficiency ratio for the second quarter of 2007 was 75.60 percent compared with 71.64 percent for the prior-year second quarter, and 76.23 percent for the first quarter of 2007. Asset Quality Non-performing assets plus delinquencies rose to a high point of $6.5 million in the first quarter of this year, representing 0.96 percent of assets. According to Mr. Schenkel, “This level was unacceptably high. During the second quarter, we charged off the majority of loans that had been specifically reserved for, and upon reevaluating the borrowing relationships we identified in the first quarter, we increased the reserve accordingly.” Net loan charge-offs increased to $2.0 million for the quarter, or 1.36 percent of average loans on an annualized basis, compared with $633,000 or 0.46 percent of average loans for the first quarter of 2007, and $333,000, or 0.32 percent of average loans, for the year-ago quarter. Mr. Schenkel continued, “We wanted to maintain our reserves at an appropriate level, so we increased our loan loss provision this quarter to reflect our commitment to resolving and reducing nonperforming assets.” Non-performing assets plus delinquencies were $5.7 million, or 0.81 percent of total assets at June 30, 2007, a decrease of $877,000, or 13.4 percent from the linked quarter. Tower's allowance for loan losses was 1.23 percent of total loans at June 30, 2007. Balance Sheet Assets at quarter-end totaled $701.0 million, a $91.2 million or 15.0 percent increase over the $609.8 million reported twelve months ago. Loans outstanding grew by $75.7 million, or 15.0 percent, reaching $581.8 million at period end. Since year-end 2006, loan growth has slowed to a more sustainable pace: 11.4 percent annualized. Loan growth was primarily driven by commercial (C&I) loans and residential real estate, up $14.1 million and $17.0 million, respectively, since December 31, 2006.The $9.5 million of loans booked in the Indianapolis market were being held for sale at second quarter-end; a definitive agreement has been signed and is expected to close during the third quarter. Deposits grew $85.4 million, or 16.7 percent, over the past twelve months, reaching $595.6 million. Core deposits (excluding wholesale CDs) now comprise 58.6 percent of total deposits, compared with 57.4 percent for the second quarter of 2006. The major growth area was NOW accounts, paying an average rate of 1.49 percent; the $8.4 million increase has moderated Tower’s overall cost of funds for the period. Total funding costs declined by 13 basis points from the linked quarter, while the loan yield remained unchanged at 7.59 percent. Shareholders' equity was $50.1 million at June 30, 2007, an increase of 3.7 percent from the $48.3 million reported twelve months ago. Tower continues to meet the requirements for a "well-capitalized" bank with total risk-based capital ratio of 12.50 percent. Period-end shares outstanding were 4,063,647, after the repurchase of 14,735 shares during the quarter, at a weighted average purchase price of $15.20 per share under Tower’s recently announced share repurchase program. The share repurchase program authorizes Tower to buy back up to an aggregate of 65,000 shares of its common stock. ABOUT THE COMPANY Headquartered in Fort Wayne, Indiana, Tower Financial Corporation is a financial services holding company with two subsidiaries: Tower Bank & Trust Company, a growing community bank headquartered in Fort Wayne that opened in February 1999; and Tower Trust Company, a state-chartered wealth services firm doing business as Tower Private Advisors. Tower Bank provides a wide variety of financial services to businesses and consumers through its six full-service financial centers in Fort Wayne [and a seventh in Angola], and a business development office in Warsaw, Indiana. Tower Financial Corporation's common stock is listed on the NASDAQ Global Market under the symbol "TOFC." For further information, visit Tower's web site at www.TOFC.net. FORWARD-LOOKING STATEMENTS This news release contains forward-looking statements that are based on management's beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and about the Corporation and the Bank. These forward-looking statements are intended to be covered by the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. Actual results and outcomes may differ materially from what may be expressed or forecasted in the forward-looking statements. Future factors include changes in interest rates and interest-rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking regulation; changes in tax laws; changes in prices; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies, trends in customer behavior and their ability to repay loans; changes in the national and local economy; and other factors, including risk factors described in the Corporation’s Annual Report on Form 10-k and in other filings made by the Corporation from time to time with the Securities and Exchange Commission (SEC) and available on the SEC’s website at www.sec.gov. These are representative of the future factors that could cause a difference between an ultimate actual outcome and a preceding forward-looking statement. The Corporation undertakes no obligation to update forward-looking statements, whether as a result of new information, future events or otherwise. # Tower Financial Corporation Consolidated Balance Sheets At June 30, 2007, December 31, 2006, and June 30, 2006 (unaudited) (unaudited) June 30 December31 June 30 2007 2006 2006 ASSETS Cash and due from banks $ 6,977,240 $ 14,393,790 $ 17,128,235 Short-term investments and interest-earning deposits 154,569 8,863,112 570,783 Federal funds sold 10,631,456 5,608,064 7,607,458 Total cash and cash equivalents 17,763,265 28,864,966 25,306,476 Securities available for sale, at fair value 67,895,093 69,491,806 56,376,624 FHLBI and FRB stock 3,112,500 3,078,400 3,421,300 Loans Held for Sale 9,455,115 - - Loans 581,782,504 550,450,313 506,077,120 Allowance for loan losses (7,175,809 ) (6,870,442 ) (6,173,559 ) Net loans 574,606,695 543,579,871 499,903,561 Premises and equipment, net 6,782,316 5,870,699 5,805,145 Accrued interest receivable 3,779,111 3,620,368 3,096,079 Bank Owned Life Insurance 11,047,397 10,851,519 10,654,906 Other assets 7,199,385 5,797,183 5,217,017 Total assets $ 701,640,877 $ 671,154,812 $ 609,781,108 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ 76,035,017 $ 77,772,481 $ 69,668,932 Interest-bearing 519,523,019 508,997,823 440,565,925 Total deposits 595,558,036 586,770,304 510,234,857 - Federal Home Loan Bank advances 33,850,000 11,200,000 36,200,000 Junior subordinated debt 17,527,000 17,527,000 11,856,000 Accrued interest payable 1,623,428 1,716,994 1,251,100 Other liabilities 2,546,390 2,982,675 1,920,190 Total liabilities 651,104,854 620,196,973 561,462,147 STOCKHOLDERS' EQUITY Preferred stock, no par value, 4,000,000 shares authorized; no shares issued and outstanding Common stock and paid-in-capital, no par value, 6,000,000 shares authorized; issued and outstanding - 4,063,647 shares at June 30, 2007 and 4,043,882 shares at December 31, 2006 39,053,685 38,536,406 38,210,903 Treasury stock, at cost, 14,735 shares at June 30, 2007 (224,655 ) - - Retained earnings 12,559,285 12,523,750 11,062,884 Accumulated other comprehensive income (loss), net of tax of$(349,791.66) at June 30, 2007,$53,785 at December 31, 2006 (852,292 ) (102,317 ) (954,826 ) Total stockholders' equity 50,536,023 50,957,839 48,318,961 Total liabilities and stockholders' equity $ 701,640,877 $ 671,154,812 $ 609,781,108 Tower Financial Corporation Consolidated Statements of Operations For the three and six months ended June 30, 2007 and 2006 (unaudited) For the Three Months Ended For the Six Months Ended June 30 June 30 2007 2006 2007 2006 Interest income: Loans, including fees $ 11,088,346 $ 9,076,121 $ 21,406,436 $ 17,221,565 Securities - taxable 668,747 524,597 1,331,162 1,015,161 Securities - tax exempt 195,166 169,863 395,941 317,255 Other interest income 21,574 162,912 240,653 307,915 Total interest income 11,973,833 9,933,493 23,374,192 18,861,896 Interest expense: Deposits 5,712,457 4,389,514 11,388,342 7,983,268 Fed Funds Purchased 516 - 516 - FHLB advances 397,313 369,069 589,057 721,249 Trust preferred securities 279,957 209,230 561,606 418,461 Total interest expense 6,390,243 4,967,813 12,539,521 9,122,978 Net interest income 5,583,590 4,965,680 10,834,671 9,738,918 Provision for loan losses 1,500,000 475,000 2,925,000 1,050,000 Net interest income after provision for loan losses 4,083,590 4,490,680 7,909,671 8,688,918 Noninterest income: Trust and brokerage fees 718,607 603,542 1,564,490 1,394,498 Service charges 220,494 141,182 489,525 319,864 Loan broker fees 57,093 4,409 82,590 35,028 Other fees 433,839 346,630 782,505 737,674 Total noninterest income 1,430,033 1,095,763 2,919,110 2,487,064 Noninterest expense: Salaries and benefits 2,976,922 2,564,673 5,972,423 5,067,656 Occupancy and equipment 660,552 511,668 1,348,745 991,845 Marketing 99,380 124,290 178,422 296,636 Data processing 230,228 177,644 458,177 323,611 Loan and professional costs 367,022 328,998 725,835 549,784 Office supplies and postage 117,458 122,457 240,842 229,096 Courier service 94,962 86,939 195,771 179,645 Business Development 183,996 138,511 341,748 243,455 Other expense 572,056 288,294 1,002,908 561,632 Total noninterest expense 5,302,576 4,343,474 10,464,871 8,443,360 Income before income taxes 211,047 1,242,969 363,910 2,732,622 Income taxes expense (6,065 ) 330,990 (29,815 ) 827,690 Net income $ 217,112 $ 911,979 $ 393,725 $ 1,904,932 Basic earnings per common share $ 0.05 $ 0.23 $ 0.10 $ 0.47 Diluted earnings per common share $ 0.05 $ 0.22 $ 0.09 $ 0.46 Average common shares outstanding 4,073,678 4,017,254 4,071,181 4,012,652 Average common shares and dilutive potential common shares outstanding 4,146,386 4,128,151 4,152,975 4,115,682 Dividends declared per share $ 0.044 $ 0.040 $ 0.088 $ 0.080 Tower Financial Corporation Consolidated Financial Highlights Second Quarter 2007 (unaudited) Quarterly Year-To-Date ($ in thousands except for share data) 2nd Qtr 2007 1st Qtr 2007 4th Qtr 2006 3rd Qtr 2006 2nd Qtr 2006 1st Qtr 2006 2007 2006 EARNINGS Net interest income $ 5,583 5,251 5,347 5,182 4,966 4,773 10,834 9,739 Provision for loan loss $ 1,500 1,425 500 645 475 575 2,925 1,050 NonInterest income $ 1,430 1,489 1,380 1,259 1,096 1,391 2,919 2,487 NonInterest expense $ 5,303 5,162 5,227 4,417 4,343 4,100 10,465 8,443 Net income $ 217 177 810 973 912 993 394 1,905 Basic earnings per share $ 0.05 0.04 0.20 0.24 0.23 0.25 0.09 0.48 Diluted earnings per share $ 0.05 0.04 0.20 0.24 0.22 0.24 0.09 0.46 Average shares outstanding 4,073,678 4,065,657 4,030,081 4,022,071 4,017,254 4,008,000 4,071,181 4,012,652 Average diluted shares outstanding 4,146,386 4,163,169 4,129,774 4,123,773 4,128,151 4,105,496 4,152,975 4,115,682 PERFORMANCE RATIOS Return on average assets * 0.12 % 0.11 % 0.49 % 0.62 % 0.61 % 0.72 % 0.12 % 0.67 % Return on average common equity * 1.69 % 1.41 % 6.41 % 7.92 % 7.58 % 8.42 % 1.55 % 8.00 % Net interest margin (fully-tax equivalent) * 3.44 % 3.43 % 3.52 % 3.54 % 3.60 % 3.74 % 3.43 % 3.63 % Efficiency ratio 75.62 % 76.59 % 77.70 % 68.58 % 71.64 % 66.52 % 76.09 % 69.06 % Full-time equivalent employees 192.75 191.75 186.25 180.50 167.50 155.50 192.75 167.50 CAPITAL Equity to assets 7.20 % 7.52 % 7.59 % 7.75 % 7.92 % 8.37 % 7.20 % 7.92 % Regulatory leverage ratio 9.91 % 10.28 % 10.46 % 9.92 % 10.24 % 10.76 % 9.91 % 10.24 % Tier 1 capital ratio 11.37 % 11.81 % 11.93 % 11.23 % 11.52 % 11.88 % 11.37 % 11.52 % Total risk-based capital ratio 12.47 % 12.97 % 13.05 % 12.35 % 12.62 % 13.00 % 12.47 % 12.62 % Book value per share $ 12.44 12.62 12.60 12.39 12.02 11.96 12.44 12.02 Cash dividend per share $ 0.044 0.044 0.04 0.04 0.04 0.04 0.044 0.04 ASSET QUALITY Net charge-offs $ 1,987 633 210 238 364 158 2,620 522 Net charge-offs to average loans * 1.36 % 0.47 % 0.15 % 0.18 % 0.30 % 0.14 % 0.93 % 0.22 % Allowance for loan losses $ 7,176 7,663 6,870 6,581 6,174 6,062 7,176 6,174 Allowance for loan losses to total loans 1.23 % 1.35 % 1.25 % 1.23 % 1.22 % 1.28 % 1.23 % 1.22 % Nonperforming loans $ 4,845 5,239 3,977 4,034 3,118 1,833 4,845 3,118 Other real estate owned (OREO) $ 744 744 370 465 430 509 744 430 Nonperforming assets (NPA) $ 5,589 5,983 4,347 4,499 3,548 2,342 5,589 3,548 90+ Day delinquencies $ 81 564 487 23 1,304 1,380 81 1,304 NPAs plus 90 Days delinquent $ 5,670 6,547 4,834 4,522 4,852 3,722 5,670 4,852 NPAs to Total assets 0.80 % 0.88 % 0.65 % 0.70 % 0.58 % 0.41 % 0.80 % 0.58 % NPAs+90 to Total assets 0.81 % 0.96 % 0.72 % 0.70 % 0.80 % 0.65 % 0.81 % 0.80 % NPAs to Loans + OREO 0.96 % 1.05 % 0.79 % 0.84 % 0.70 % 0.49 % 0.96 % 0.70 % END OF PERIOD BALANCES Total assets $ 701,641 683,032 671,155 643,725 609,781 572,632 701,641 609,781 Total earning assets $ 673,032 651,077 637,491 607,114 574,053 539,187 673,032 574,053 Total loans $ 581,783 568,481 550,450 533,057 506,077 473,998 581,783 506,077 Total deposits $ 595,558 589,802 586,780 554,335 510,235 472,178 595,558 510,235 Stockholders' equity $ 50,536 51,386 50,958 49,895 48,319 47,951 50,536 48,319 AVERAGE BALANCES Total assets $ 697,117 664,026 650,721 621,597 596,293 556,479 680,572 576,386 Total earning assets $ 663,411 633,569 612,944 591,632 563,858 526,423 648,490 545,139 Total loans $ 585,480 551,000 540,227 520,260 491,533 458,642 568,240 475,086 Total deposits $ 597,806 575,389 567,469 528,961 501,012 459,803 586,597 480,407 Stockholders' equity $ 51,579 50,779 50,117 48,731 48,232 47,846 51,179 48,039 * annualized for quarterly data
